— In an action, inter alia, to compel specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 22, 1987, which denied his motion for renewal with respect to a prior motion of the same court dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances, where the new evidence presented did not bear upon the substance of the court’s prior ruling, the court did not abuse its discretion in denying the motion to vacate the original order. Moreover, the plaintiff failed to offer any explanation for his lack of diligence in making his application. Mangano, J. P., Brown, Lawrence, Hooper and Harwood, JJ., concur.